                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS P. HIGGINS,                              :
           Plaintiff,                           :
                                                :                  CIVIL ACTION
              v.                                :                  NO. 18-2858
                                                :
CITY OF PHILADELPHIA, et al.,                   :
           Defendants.                          :
                                                :


                                           ORDER

       AND NOW, this 13th day of August, 2019, upon consideration of Defendants’ Second

Motion to Dismiss for Failure to State a Claim (ECF No. 8), Defendants’ Motion to Strike the

Second Amended Complaint (ECF No. 12), Plaintiff’s Opposition to Defendants’ Motion to

Strike the Second Amended Complaint and Cross-Motion Nunc Pro Tunc for Leave to File

Second Amended Complaint (ECF No. 14), Defendants’ Amended Motion to Strike the Second

Amended Complaint (ECF No. 15), and Plaintiff’s Opposition to Defendants’ Amended Motion

to Strike the Second Amended Complaint (ECF No. 18), it is hereby ORDERED as follows:.


       1. Defendants’ Second Motion to Dismiss for Failure to State a Claim (ECF No. 8) is

           GRANTED;

       2. Defendants’ Motion to Strike the Second Amended Complaint (ECF No. 12) is

           GRANTED;

       3. Plaintiff’s Opposition to Defendants’ Motion to Strike the Second Amended

           Complaint and Cross-Motion Nunc Pro Tunc for Leave to File Second Amended

           Complaint (ECF No. 14) is DENIED with prejudice.




                                          Page 1 of 2
4. The Clerk of Court shall CLOSE this case for statistical and all other purposes.


                                                    BY THE COURT:




                                                    /s/ C. Darnell Jones, II
                                                    C. DARNELL JONES, II          J.




                                   Page 2 of 2
